Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 22-BG-634

IN RE BRIAN JEFFREY ROSENBERG
                                                             DDN2021-D028
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1045584

BEFORE: Deahl and AliKhan, Associate Judges, and Ruiz, Senior Judge.

                                  ORDER
                            (FILED— October 20, 2022)

       On consideration of the certified order from the State of Maryland indefinitely
suspending Brian Jeffrey Rosenberg from the practice of law in that state with the
right to petition for reinstatement in 90 days; this court’s August 23, 2022, order
suspending Mr. Rosenberg pending resolution of this matter and directing him to
show cause why reciprocal discipline should not be imposed; the statement of
Disciplinary Counsel recommending that we impose the functional reciprocal
discipline of a 90-day suspension with a fitness requirement; and it appearing that
although Mr. Rosenberg emailed Disciplinary Counsel his lack of objection to
reciprocal discipline if he were reinstated at the same time he was reinstated by the
state of Maryland, he failed to file a response with this court; and it further appearing
the Mr. Rosenberg has not filed his D.C. Bar R. XI, § 14(g) affidavit, it is

       ORDERED that Brian Jeffrey Rosenberg is hereby suspended from the
practice of law in the District of Columbia for 90 days with reinstatement
conditioned on a showing of fitness. See In re Sibley, 990 A.2d 483, 487-88 (D.C.
2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (explaining that a rebuttable
presumption of identical reciprocal discipline applies unless one of the exceptions is
established); In re Zdravkovich, 831 A.2d 964, 970 (D.C. 2003) (explaining that
when the original disciplining jurisdiction imposes an indefinite suspension with the
No. 22-BG-634


right to apply for reinstatement after a minimum period of time, it is the functional
equivalent of a suspension for the length of time before the right to apply for
reinstatement plus a fitness requirement). It is

      FURTHER ORDERED that for purposes of reinstatement, Mr. Rosenberg’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                  PER CURIAM